


109 HRES 1004 IH: Recognizing the historical significance of

U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1004
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2006
			Mr. Ferguson (for
			 himself, Mr. Garrett of New Jersey,
			 Mr. Payne,
			 Mr. LoBiondo,
			 Mr. Andrews, and
			 Mr. Saxton) submitted the following
			 resolution; which was referred to the Committee on Government
			 Reform
		
		RESOLUTION
		Recognizing the historical significance of
		  the Washington-Rochambeau march through New Jersey in 1781 as part of the march
		  of American and French forces from Rhode Island to Virginia that culminated in
		  the American victory at Yorktown, Virginia, in October 1781.
	
	
		Whereas 2006 is the 225th anniversary of the
			 Washington-Rochambeau march through New Jersey on the way from Providence,
			 Rhode Island, to Yorktown, Virginia, for what became the climatic battle of the
			 Revolutionary War;
		Whereas the American forces were led by General George
			 Washington and the French forces were led by Comte de Rochambeau;
		Whereas the plan of the two generals was to combine the
			 American troops and the French allies to defeat British forces under the
			 command of Lord Cornwallis in Yorktown, Virginia;
		Whereas it was agreed by the two generals to keep up the
			 appearance of an imminent attack on British General Clinton in New York City.
			 The feint worked, and the forces joined up to continue the march to
			 Yorktown;
		Whereas the Washington-Rochambeau March to Yorktown, in
			 conjunction with the arrival of the French fleet off of Cape Henry, Virginia,
			 from the Caribbean, has long been recognized as a military masterstroke,
			 resulting in victory at Yorktown and bringing an end to the Revolutionary
			 War;
		Whereas the march through New Jersey was part of a larger
			 march occurring in August and September of 1781 through nine States: Rhode
			 Island, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland,
			 Virginia, Massachusetts, and the present District of Columbia;
		Whereas the route of Rochambeau’s march to Yorktown across
			 New Jersey required food for an army of 5,000, plus as many as 1,000 servants
			 and civilian workers, and forage for no less than 1,500 horses and 600 oxen had
			 to be provided at each campsite throughout the State along the way;
		Whereas the French march through New Jersey included parts
			 of the Ramapo Valley, Whippany, Morristown, Millstone, and Princeton;
		Whereas the American march, although less well documented,
			 included parts of Bergen County, Paramus, Belleville, Mahwah, and Springfield
			 (from what historians are able to determine);
		Whereas as a result of the march, British forces under
			 Lord Cornwallis were cut off from escape or reinforcement by both land and
			 sea;
		Whereas the American and French forces laid siege to the
			 British-fortified town of Yorktown, and with the land routes blocked and the
			 Chesapeake Bay blocked by the French fleet commanded by de Grasse, Lord
			 Cornwallis was compelled to surrender to the allies three weeks after the siege
			 began; and
		Whereas in honor of the 225th anniversary of the
			 Washington-Rochambeau march, the Washington-Rochambeau Revolutionary Route in
			 New Jersey Association (W3R-NJ), a non-profit corporation formed to promote,
			 preserve, and commemorate the march of the French and allied expeditionary
			 forces through New Jersey, chose as its main commemoration a two-day
			 re-enactment of the French encampment at Liberty Corner, formerly known as
			 Bullion's Tavern, on the actual site of the encampment of August 26, 1781: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 recognizes the historical significance of the Washington-Rochambeau march
			 through New Jersey in 1781 as part of the march of American and French forces
			 from Rhode Island to Virginia that culminated in the American victory at
			 Yorktown, Virginia, in October 1781.
		
